Name: Commission Regulation (EEC) No 890/85 of 2 April 1985 amending Regulation (EEC) No 772/85 adopting exceptional support measures for the market in pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4. 85 Official Journal of the European Communities No L 96/17 COMMISSION REGULATION (EEC) No 890/85 of 2 April 1985 amending Regulation (EEC) No 772/85 adopting exceptional support measures for the market in pigmeat made for reducing the aid where the meat is bought in ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas, in the light of the health situation in the stockfarming sector in Belgium, provision is made in Commission Regulation (EEC) No 686/85 (3) and 772/85 (4) for exceptional support measures for the market in pigmeat in that Member State ; Whereas it is not yet certain that the outbreak of African swine fever in Belgium has been contained ; whereas this could adversely affect the disposal of pigmeat now in storage ; whereas the financial risk to operators taking part in the private storage aid scheme should be limited by providing, in the case of zone I, for the taking over by the Belgian intervention agency, of meat which is likely to be affected by the epizootic ; consequently, sufficient guarantee can be derived for the payment of a fair price to producers ; Whereas a buying-in price should be fixed at which the meat is to be taken over by the intervention agency ; whereas that price should be based on the market price recorded in Belgium within the meaning of Council Regulation (EEC) No 43/81 of 1 January 1981 establishing a list of representative markets for pigmeat in the Community (*) and should take account of the actual quality of pigmeat carcases sold on the Belgian market, the price being derived from those for grade II carcases within the meaning of the Commu ­ nity scale for grading pig carcases laid down in Council Regulation (EEC) No 2760/75 (*) ; Whereas in cases where the meat is taken over by the intervention agency for the purposes of further proces ­ sing the financial risk to operators should no longer be covered in respect of aids which were fixed earlier for that purpose ; whereas accordingly provision should be HAS ADOPTED THIS REGULATION : Article 1 The following Articles 4a and 4b are hereby inserted in Regulation (EEC) No 772/85 : 'Article 4a In addition to the information required by Article 3 ( 1 ) of Regulation (EEC) No 1092/80, private storage contracts shall also indicate the producer or producers who supplied the pigs of which the meat is stored under the contract.' Article 4b 1 . Where, following a decision by the national health authorities, meat cannot be released for consumption until it has undergone sufficient heat treatment to prevent any further spread of the epizootic or where it must be destroyed because of the risk of the latter, the Belgian intervention agency shall, at the request of the party concerned, buy in the products covered by a storage contract concluded before 15 April 1985 which are offered to it. In such cases the buying-in price for carcases shall be the grade II market price in Belgium within the meaning of Council Regulations (EEC) No 2760/75 (') and (EEC) No 43/81 (2) recorded during the week in which the contract was concluded, plus 10 % . In the case of other products, the buying-in price shall be determined on the basis of the carcase price, using the coefficients referred to in Article 10 (4) of Regulation (EEC) No 2759/75. However, the buying-in price shall be reduced by an amount corresponding to 30 % of the final amount of aid granted to the storer. 2 . Where buying in takes place, the period covered by the storage contract shall expire on the day which precedes buying in .(') OJ No L 282, 1 . 11 . 1975, p. 1 .0 OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 75, 16 . 3 . 1985, p. 12. (4) OJ No L 86, 27. 3 . 1985, p. 20 . 0 OJ No L 3, 1 . 1 . 1981 , p. 15. (j OJ No L 282, 1 . 11 . 1975, p. 10 . (  ) OJ No L 282, 1 . 11 . 1975, p. 10 . O OJ No L 3 , 1 . 1 . 1981 , p . 15.' No L 96/18 Official Journal of the European Communities 3 . 4. 85 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1985. For the Commission Frans ANDRIESSEN Vice-President